Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered June 16, 2006, convicting him of attempted unlawfully dealing with a child in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*921The defendant’s contention that he was denied his right to the effective assistance of counsel rests on matter partially dehors the record and to that extent it may not be reviewed on direct appeal (see People v Gonzalez, 44 AD3d 871 [2007], lv denied 9 NY3d 1006 [2007]; People v Bolden, 44 AD3d 784 [2007]). To the extent that the claim is based upon the record, it is without merit (see Strickland v Washington, 466 US 668, 687 [1984]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contention is without merit. Spolzino, J.P., Ritter, Dillon, Balkin and Leventhal, JJ., concur.